Case 1:19-cv-00423-JJM-LDA Document 9 Filed 04/08/20 Page 1 of 2 PageID #: 94




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF RHODE ISLAND




  Laura Perez
                Plaintiff                               Case No. 1:19-cv-00423
  v.
  Federal Home Loan Mortgage Corporation;
  Federal Housing Finance Agency;
  Wilmington Savings Fund Society, FSB,
  d/b/a Christiana Trust not Individually but
  as Trustee for Pretium Mortgage
  Acquistion Trust
                Defendants




                               ENTRY OF APPEARANCE

        I hereby enter my appearance on behalf of the Defendant, Wilmington Savings
  Fund Society, FSB, d/b/a Christiana Trust not Individually but as Trustee for Pretium
  Mortgage Acquistion Trust.

                                                Plaintiff
                                                By its attorney,


                                                /s/ Justin Pierce

                                                Justin M. Pierce, Esq. BBO # 9037
                                                Orlans PC
                                                465 Waverley Oaks Road, Suite 401
                                                Waltham, MA 02452
                                                (781) 790-7800
                                                jpierce@orlans.com




  19-009145
Case 1:19-cv-00423-JJM-LDA Document 9 Filed 04/08/20 Page 2 of 2 PageID #: 95




                               CERTIFICATE OF SERVICE

         I, hereby certify that on this date the foregoing document(s) filed through the ECF

  system will be sent electronically to the registered participants as identified on the Notice

  of Electronic Filing (NEF) and paper copies will be sent to those parties which are non-

  registered participants.

                                                                /s/ Justin Pierce

                                                                Justin M. Pierce
